                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

Merle West, et al.
Plaintiff,
v.                                             Case No.: 1:18−cv−00688−WES−LDA

General Electric Company, et al.
Defendant.


  CASE OPENING NOTICE − NOTICE OF REMOVAL FROM STATE COURT

        The above−captioned case has been removed pursuant to 28 U.S.C. § 1441. The
above case number and caption should be used on all papers subsequently submitted to this
Court. Any motion pending with the state court at the time of the removal must be refiled
with this Court for consideration.
        Within 14 days after filing the notice of removal, the defendant(s) filing the notice
of removal shall do whatever is necessary to enable the clerk of the state court to assemble
and electronically transmit a certified copy of the docket sheet and all documents filed in
the case being removed.
         It is the responsibility of the defendant(s) to ensure that the state court record is
filed with the Court. The clerk of the state court will not electronically transmit the record
until the defendant(s) provide written notice to all adverse parties and file a copy of such
notice with the clerk of the state court in accordance with 28 U.S.C. § 1446(d).
        Pursuant to LR Gen 201(b)(3), an attorney who is a member of the bar of the
Rhode Island Supreme Court, and who represents a party in a case removed pursuant to 28
U.S.C. § 1441 et seq other than a party joining in the removal request, may appear and
practice in this Court in that case, unless that attorney has been suspended or disbarred as a
member of the bar of this Court.

         Attorneys who are not members of the bar of this Court but who are permitted to
appear and practice in this Court pursuant to the provisions of LR Gen 201(b)(3) must
register as a Filing User and file documents electronically using the Court's Case
Management/Electronic Case Files ("CM/ECF") system by completing the Electronic
Filing Registration Form.
        Dockets, opinions, rules forms, the court calendar and general notices can be
obtained from the Courtr's website at www.rid.uscourts.gov. Parties should specifically
review the notice(s) listed below:
           Notice of Electronic Availability of Case Information

           Notice to Counsel and Pro Se Litigants
      If you wish to inquire about your case by telephone, please contact the case
manager at the direct extension listed below.

December 19, 2018                            Hanorah Tyer−Witek, Clerk of Court


U.S. District Court
for the District of Rhode Island
One Exchange Terrace
Providence, RI 02903
Case Manager: Ryan Jackson 401−752−7213
